Citation Nr: 0117718	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  01-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder to include ulcer disease.


ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


INTRODUCTION

The veteran had active duty for training from May 1958 to 
November 1958, and active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

That rating decision denied the veteran's original claims to 
entitlement to service connection for ulcer disease, 
dermatitis - right buttock, and astigmatism.  The veteran 
submitted a notice of disagreement in February 2001 
addressing the duodenal ulcer claim only.  The statement of 
the case was issued in February 2001, and the veteran timely 
perfected an appeal in March 2001.

The veteran's initial claim for service connection also 
mentioned a nervous disorder.  Although evidence pertaining 
thereto was requested from the veteran, this issue was not 
the subject of rating action.  In the event the veteran 
wishes to pursue a claim for service connection for a 
psychiatric disorder, this matter is directed to the 
attention of the RO for further development and appropriate 
action.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) ("VCCA").  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).  Because this 
case was developed prior to the passage of the act, but 
decided after enactment, the RO has not considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993);  VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that should be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Review of the record reflects that the veteran served on 
active duty for training from May 1958 to November 1958.  He 
underwent examination in September 1961, after being ordered 
to active duty.  At that time he reported a history of a 
duodenal ulcer confirmed as active by x-rays, and under 
medical treatment by Dr. James Conti.  As a result he was 
initially disqualified from enlistment in September 1961, but 
was then referred to Womack Army Hospital in October 1961, 
for further examination and re-evaluation. 

Service medical records compiled during October and November 
1961 reflect that the veteran reported an increase in 
symptoms after his recall to active duty.  Although he was 
reported to have improved with the possibility of a medical 
discharge, he was noted to have become symptomatic after the 
x-ray report returned, showing no ulcer.  It was concluded 
that the veteran had "medical, peptic ulcer disease; not 
substantiated by x-ray."  

In a December 1961 letter to the Medical Examining Board, the 
veteran disagreed with the examiner's recommendation, 
reiterating various symptoms including: abdominal pain and 
loss of sleep, nausea and vomiting, excessive gastric 
disturbances and inability to consume and maintain mess hall 
food.  Reportedly he had had these symptoms for 18 months.  
At the time of separation, in July 1962, the veteran reported 
that his health was "[g]ood with the exception of sometimes 
having stomach trouble" for which he was under a doctor's 
care before entering active duty.

In connection with his claim, the veteran has reported that 
he had been treated by a Dr. Conti in the past, who had 
diagnosed his ulcer disorder prior to his induction into 
service in 1961.  The Board is aware that the veteran 
expressed some doubts as to the availability of these private 
treatment records, due to Dr. Conti's death, but there is no 
indication that efforts were undertaken by the RO to obtain 
any available private treatment records.  In an August 2000 
VA medical release form, he noted that treatment for 
gastrointestinal esophageal reflux disease ("GERD") by Dr. 
David M. Dombrowski.  There is no indication that efforts 
were undertaken to secure these records.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.  

Furthermore, it appears that the veteran seeks service 
connection under the theory that there was aggravation of his 
pre-service ulcer disability, after enlistment.  Obtaining 
any available pre-service records of treatment would be 
beneficial.  As well, the veteran should be invited to submit 
medical evidence which would tend to show ulcer 
manifestations during the many decades following service 
discharge.  This evidence could take the form of treatment 
records, insurance evaluations, employment examinations and 
the like.  

In view of the above, the Board also believes that additional 
medical development is necessary prior to appellate 
consideration of this issue, in an effort to ensure a 
complete and current record upon which to evaluate the 
veteran's claim.  Following the development requested below, 
the RO should consider whether a current gastrointestinal 
examination by a VA examiner is deemed necessary under VCAA, 
in order to identify the presence of any current 
gastrointestinal disorder, and to obtain an opinion as to 
whether there is any causal relationship between any current 
gastrointestinal disorder, and the findings in service.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

1. The RO should ask the veteran to provide 
dates, locations and names of all 
providers, VA and private, where he has 
been treated for his gastrointestinal 
disorder.  The RO should make 
arrangements to obtain and associate with 
the claims file all medical reports not 
currently of record, from all sources 
reported by the appellant, specifically 
to include requests for the records of 
Dr. Conti and Dr. Dombrowski, and any 
other relevant records identified by the 
veteran pertaining to treatment of a 
gastrointestinal disorder since his 
separation examination of July 1962.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to these requests should be 
associated with the claims folder.

2. The veteran should also be invited to 
submit medical evidence which directly 
links his current gastrointestinal 
disease, identified by him as an ulcer, 
to symptoms recorded during service.  

3. After all available records received 
pursuant to the above development are 
associated with the claims file, the 
veteran should be afforded VA 
examination.  The entire claims folder to 
include a complete copy of this remand 
must be made available to, and reviewed 
by the physician(s) designated to examine 
the veteran.  All diagnostic tests and 
studies deemed necessary by the 
examiner(s) should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.

a.  The examiner is specifically 
requested to provide a complete 
diagnosis of the veteran's current 
gastrointestinal condition, and 
offer a specific medical opinion as 
to its etiology and onset.  The 
opinion should specify whether the 
diagnosis is causally related to the 
veteran's period of active duty from 
October 1961 to August 1962.  In 
this regard, comment is also 
requested as to whether any pre-
service gastrointestinal disorder 
increased in severity during service 
and, if so, if such increase was 
beyond natural progression of the 
disease process during service.

b.  All examination findings, along 
with a complete rationale for each 
opinion expressed and conclusion 
reached should be set forth in a 
typewritten report.  If no 
disability or link to military 
service is found, such findings and 
conclusions should also be 
affirmatively stated.

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, it 
must be returned to the examiner for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5. The RO should also review the claims 
folder and ensure that all notification 
and development required by the VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCCA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

6. After completion of the requested 
development, and any other indicated 
development, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence.  The RO should consider all the 
evidence of record, including that 
obtained as a result of this remand, and 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

7. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
sought should be granted or denied.

The veteran need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


